Citation Nr: 0320159	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO decision which 
denied service connection for a psychiatric disorder.  The 
veteran testified at a personal hearing at the RO in January 
1999.  


REMAND

The RO has indicated that the original claims folder has been 
lost, and the current claims folder is a "rebuilt" folder 
made up of records obtained from different sources.

The veteran served on active duty in the Army from January 
1968 to January 1970, including service in Vietnam.  Service 
medical records are incomplete, and available service records 
do not mention a psychiatric disorder.  A service separation 
prior notes a normal psychiatric system.  

There are no medical records of psychiatric problems from the 
year after service.  

A May 1971 VA neurological examination notes the veteran gave 
a history of a head injury in service, and he had various 
complaints including anxiety.  

A June 1971 VA psychiatric examination notes a diagnosis of 
anxiety neurosis.  The veteran gave a history of disciplinary 
problems in service.  He reported various hospitalizations 
during service, including for a few days in Vietnam for 
reasons he did not remember.  He said that during service, in 
about March 1969, he was hospitalized at Ramey Air Force Base 
in Puerto Rico, due to a head injury in a vehicle accident.  
He also said that after service in August 1970 he was 
hospitalized at Aguadilla District Hospital in Puerto Rico, 
due to another head injury in a vehicle accident.  At his 
January 1999 RO hearing, the veteran said he was hospitalized 
while he was in Vietnam for a nervous condition.  He also 
indicated that he might have been hospitalized for nerves 
while he was stationed at Fort Hood, Texas.  In a November 
2002 statement, an acquaintance of the veteran reported that 
during his service in 1969 he was hospitalized for 
psychiatric treatment at Fort Gordon, Georgia, and he said 
that during that time the veteran was also hospitalized.  

Medical records dated after the above noted May/June 1971 VA 
examinations note a psychiatric disorder, with various 
diagnoses including and anxiety disorder and schizophrenia.

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has made some 
unsuccessful attempts to obtain complete service records, but 
the Board agrees with the veteran's representative that a 
further search for the records is warranted.  Regulation 
provides that the VA will make as many requests as are 
necessary to obtain service department records, and such 
efforts will continue until the records are obtained or until 
it is shown that the records do not exist or that further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  An effort should also be made to obtain any 
additional relevant post-service records, including complete 
Social Security Administration (SSA) records (it appears that 
the SSA records now on file are only partial) as well as any 
medical records from shortly after service. 

Accordingly, this case is remanded for the following:  

1.  The RO should again attempt to obtain, 
from the appropriate service department 
offices (National Personnel Records 
Center, individual treatment facilities, 
etc.) the veteran's complete service 
medical and personnel records.  This 
includes but is not limited to clinical 
records from Ramey Air Force Base Hospital 
where the veteran reportedly was treated 
for a head injury in about March 1969.  
The veteran should be requested to provide 
more specific information (dates and 
locations of treatment) for alleged mental 
health treatment during service, and the 
RO should then obtain the related mental 
hygiene treatment records form the service 
department.

2.  The RO should contact the SSA and 
obtain copies of complete medical and 
other records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should obtain copies of the 
veteran's reported treatment for a head 
injury in about August 1970 at Aguadilla 
District Hospital.

4.  The RO should ask the veteran to 
identify all other VA and non-VA medical 
providers who have examined or treated him 
since service for psychiatric problems, 
and the RO should then obtain copies of 
the related medical records which are not 
already on file.  This especially includes 
records of treatment from the time of 
separation from service in January 1970 
until the May/June 1971 VA examinations.

5.  After the above evidence is assembled 
and reviewed, the RO should determine 
whether a current VA psychiatric 
examination with a medical opinion is 
warranted.  See 38 C.F.R. § 3.159(c)(4).  
If warranted, a VA examination/opinion 
should be provided.

6.  When the above action is accomplished, 
and after assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



